



COURT OF APPEAL FOR ONTARIO

CITATION: Shekhdar v. K & M Engineering and Consulting
    Corporation, 2013 ONCA 709

DATE: 20131120

DOCKET: C49094

Doherty, Rosenberg and Tulloch JJ.A.

Kersasp Shekhdar

Plaintiff
    (Appellant)

and

K & M Engineering and Consulting Corporation,
    Freewills Inc., Freewills.com (U.S.) Inc., William Kappaz, Regina Guerin,
    Freewills.com (Bermuda) Limited also known as Freewills.com (Bermuda) Ltd.,
    Freewills.com (Canada) Inc. and 3693759 Canada Inc.

Defendants
    (Respondents)

Kersasp Shekhdar, appearing via videoconference

Matthew Moloci, for the respondents

Heard and released orally:  August 13, 2013

On appeal from the judgment of Justice J. Thorburn of the
    Superior Court of Justice, dated June 6, 2008.

COSTS ENDORSEMENT

[1]

Costs are awarded to the respondents in the amount of $20,000, inclusive
    of disbursements and all applicable taxes.

Doherty J.A.

M. Rosenberg J.A.

M. Tulloch J.A.


